        Case 4:20-cv-00400-BRW Document 4 Filed 05/20/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

NATHANIEL SCOTT                                                                 PETITIONER

v.                           CASE NO. 4:20-cv-00400-BRW-JTK

DISTRICT COURT OF PINE BLUFF                                                    RESPONDENT

                                        JUDGMENT

      Consistent with the Order entered today, the petition for writ of habeas corpus is

DISMISSED without prejudice.

      IT IS SO ORDERED this 20th day of May, 2020.

                                                     Billy Roy Wilson
                                                     UNITED STATES DISTRICT JUDGE
